DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
Claim Rejections - 35 USC § 103
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lai US 6,363,658 (hereafter Lai 658) in view of Lai US 6,672,007 (hereafter Lai 007).
Regarding claim 1, Lai 658 discloses a self-watering planter, comprising: 
an outer shell 10 defined by a bottom surface, a body section and a top opening providing access to an interior; 
an inner shell 20 defined by a bottom surface, a body section and a top opening providing access to an interior, the inner shell being sized to be smaller than the interior of the outer shell; 
the inner shell further comprising a water delivery device 210, 50-52  having a valve element 50, 51 
wherein the inner shell is disposed within the interior of the outer shell such that a hollow area H1 is formed between the outer surface of the inner shell and the inner surface of the outer shell to retain water; 
wherein an opening 23 is formed through a rim of the planter to provide access to the hollow area for water to be received; 
wherein the inner shell 20 further includes one or more pedestals extending downwardly from the bottom surface of the inner shell, the pedestals configured for engaging the bottom surface of the outer shell 10 to space the inner shell from the outer shell to create the hollow area for water; 
wherein the water delivery device 210, 50-52 comprises a substantially closed lower end that further includes a valve opening 210 onto which the valve element 50, 51 is disposed.
[AltContent: textbox (Pedestals)][AltContent: arrow]
    PNG
    media_image1.png
    799
    546
    media_image1.png
    Greyscale

Lai 658 does not teach that the water delivery device extends downwardly from the bottom surface of the inner shell and is defined by an open upper end. Lai 007 teaches a self-watering planter comprising an outer shell 36 and an inner shell 30, the inner shell comprising a water delivery device 20, wherein the water delivery device is formed unitary with the inner shell 30 and extends downwardly from the bottom surface 31 of the inner shell and is defined by an open upper end at the bottom surface of the inner shell (Fig 6) and a substantially closed lower end that further includes a valve opening 35 onto which a valve member 22, 23 is disposed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water delivery device of Lai 658 by recessing it into the bottom surface of the inner shell as taught by Lai 007 in order to separate the valve from the outer shell, obtain the desired form factor or ease manufacturing and maintenance.
Regarding claim 4, Lai 658 and 007 teach the invention as claimed as detailed above with respect to claim 1.  Lai 658 also teaches that the water delivery device has a length that is shorter than a length of the pedestals (measured from a point above) such that a lower end of the water delivery device is spaced above the bottom surface of the outer shell when the inner shell is disposed within the interior of the outer shell.
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 6363658 B1) in view of Lai (US 6672007 B1) as applied to claim 1 above, and further in view of Lai (US 6505440 B1)(hereafter Lai 440).
Regarding claim 5, Lai 658 and 007 teach the invention as claimed as detailed above with respect to claim 1.  Lai 658 also teaches an overflow element 11 partially defined by a portion of the outer shell 10.
Lai 440 teaches a similar overflow element 11 defined by a portion of the outer shell 10 wherein excess water is drained from the reservoir (Col. 3 Lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overflow element of Lai 658 with the overflow element of Lai 440 in order to drain excess water from the planter body in case of valve malfunction.
Regarding claim 6, Lai 658 and 007 teach the invention as claimed as detailed above with respect to claim 5.  Lai 658 also teaches that the overflow element 11 further comprises a wall member extending upwardly from a bottom surface of the outer shell 10 and a stopper element (the sloped sides), wherein the stopper element has an opening therethrough.  Lai 658 does not teach that the stopper element extends inwardly from an outer circumference of the wall member to define a positioning shoulder, however it would have been an obvious matter of design choice to make the different portions of the overflow element stepped or of whatever form or shape was desired or expedient in order to better orient or support the components. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 7 and 8, Lai 658 and 007 teach the invention as claimed as detailed above with respect to claim 6.  Lai 658 also teaches that the inner shell includes a bottom opening in the bottom surface of the inner shell 20 and an upwardly extending mount disposed about the opening formed through the bottom surface of the inner shell, and wherein the stopper element is disposed within the bottom opening and the opening in the stopper element provide egress for water from the interior of the inner shell externally from the planter.
Regarding claim 9, Lai 658 and 007 teach the invention as claimed as detailed above with respect to claim 1.  Lai 658 also teaches that the rim 22 is defined by an outwardly extending flange disposed around the upper end of the inner shell and the opening 23 that provides access to the hollow area is formed in the flange.
Regarding claim 10, Lai 658 and 007 teach the invention as claimed as detailed above with respect to claim 9.  Lai 658 also teaches that the flange 22 includes a downwardly extending mount element, the mount element engaging a mounting edge formed on an outside surface of the outer shell 10.  Lai 658 does not teach that the mounting edge is on the inside surface of the outer shell, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the engagement of the outer shell and rim in order to provide the desired connection or outward appearance, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 6363658 B1) in view of Lai (US 6672007 B1) and Lai (US 6505440 B1) as applied to claim 5 above, and further in view of Hsien (US 6505440 B1).
Regarding an alternate interpretation of claim 6, Lai 658, 007, and 440 teach the invention as claimed as detailed above with respect to claim 5.  Lai 658 also teaches that the overflow element 11 further comprises a wall member extending upwardly from a bottom surface of the outer shell 10 and a stopper element (the sloped sides), wherein the stopper element has an opening therethrough.  Lai 658 does not teach that the stopper element extends inwardly from an outer circumference of the wall member to define a positioning shoulder.  Hsien teaches a plant growth chamber in which a nesting element comprises a wall member extending upwardly from a bottom surface and a stopper element extending inwardly from an outer circumference of the wall member to define a positioning shoulder.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the overflow element of Lai 658 with a positioning shoulder as taught by Hsien in order to better orient or support the components.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Stopper Elements)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wall Members)]
    PNG
    media_image2.png
    627
    438
    media_image2.png
    Greyscale

Figure 1- Hsien Figure 4
Regarding claims 7 and 8, Lai 658, Lai 007, Lai 440 and Hsien teach the invention as claimed as detailed above with respect to claim 6.  Lai 658 also teaches that the inner shell includes a bottom opening in the bottom surface of the inner shell 20 and an upwardly extending mount disposed about the opening formed through the bottom surface of the inner shell, and wherein the stopper element is disposed within the bottom opening and the opening in the stopper element provide egress for water from the interior of the inner shell externally from the planter.
Claims 12, 15-16, 19 and 20 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Lai US 6,363,658 (hereafter Lai 658) in view of Lai US 6,505,440 (hereafter Lai 440), or alternatively further in view of Hsien US 2003/0079403.
Regarding claim 12, Lai 658  teaches a self-watering planter, comprising: 
an outer shell 10 defined by a bottom surface, a body section and a top opening providing access to an interior, the bottom surface of the outer shell partially defining an overflow element 11; 
an inner shell 20 defined by a bottom surface, a body section and a top opening providing access to an interior, the inner shell being sized to be smaller than the interior of the outer shell; 
the inner shell further comprising a water delivery device 210, 50-52  having a valve element 50, 51 therein; 
wherein the inner shell is disposed within the interior of the outer shell such that a hollow area H1 is formed between the outer surface of the inner shell and the inner surface of the outer shell for retaining water; 
wherein an opening 23 is formed through a rim of the planter to provide access to the hollow area for water to be received; 
wherein the overflow element 11 further comprises a wall member extending upwardly from a bottom surface of the outer shell 10 and a stopper element (the sloped sides), wherein the stopper element has an opening therethrough.  and 
wherein the overflow element allows egress of water from the interior of the inner shell out of the planter.
Lai 658 does not teach that the stopper element extends inwardly from an outer circumference of the wall member to define a positioning shoulder, however it would have been an obvious matter of design choice to make the different portions of the overflow element stepped or of whatever form or shape was desired or expedient in order to better orient or support the components. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Alternatively, Hsien teaches a plant growth chamber in which a nesting element comprises a wall member extending upwardly from a bottom surface and a stopper element extending inwardly from an outer circumference of the wall member to define a positioning shoulder.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the overflow element of Lai 658 with a positioning shoulder as taught by Hsien in order to better orient or support the components.
Note that as modified, the opening would be in the stopper.
Lai 440 teaches a similar overflow element 11 wherein the overflow element 11 further comprises a wall member extending upwardly from a bottom surface of the outer shell 10 and a stopper element 30, wherein the stopper element has an opening therethrough (Fig 3A).  and 
wherein the overflow element allows egress of water from the interior of the inner shell out of the planter (Col. 3 Lines 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overflow element of Lai 658 with the overflow element of Lai 440 in order to drain excess water from the planter body in case of valve malfunction.
Regarding claim 15, Lai 658 in view of Lai 440 or further in view of Hsien teaches the invention as claimed as detailed above with respect to claim 12.  Lai 658 also teaches that the rim 22 is defined by an outwardly extending flange disposed around an upper end of the inner shell and the opening 23 that provides access to the hollow area is formed in the flange.
Regarding claim 16, Lai 658 in view of Lai 440 or further in view of Hsien teaches the invention as claimed as detailed above with respect to claim 5.  Lai 658 also teaches that the flange 22 includes a downwardly extending mount element, the mount element engaging a mounting edge formed on an outside surface of the outer shell 10.  Lai 658 does not teach that the mounting edge is on the inside surface of the outer shell, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the engagement of the outer shell and rim in order to provide the desired connection or outward appearance, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 19, Lai 658 in view of Lai 440 or further in view of Hsien teaches the invention as claimed as detailed above with respect to claim 12.  Lai 658 also teaches that the inner shell includes a bottom opening in the bottom surface of the inner shell 20 and an upwardly extending mount disposed about the opening formed through the bottom surface of the inner shell, and wherein the stopper element is disposed within the bottom opening and the opening in the stopper element provide egress for water from the interior of the inner shell externally from the planter.
Regarding claim 20, Lai 658 in view of Lai 440 or further in view of Hsien teaches the invention as claimed as detailed above with respect to claims 12 and 19.  Lai 658 also teaches that the rim 22 is defined by an outwardly extending flange disposed around the upper end of the inner shell and the opening 23 that provides access to the hollow area is formed in the flange
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai US 6,363,658 (hereafter Lai 658) in view of Lai US 6,505,440 (hereafter Lai 440) as applied to claim 12 above, or alternatively further in view of Hsien US 2003/0079403 and Lai US 6,672,007 (hereafter Lai 007).
Regarding claim 13, Lai 658 in view of Lai 440 or further in view of Hsien teaches the invention as claimed as detailed above with respect to claim 12.  Lai 658 also teaches that the water delivery device 210, 50-52 comprises a substantially closed lower end that further includes a valve opening 210 onto which the valve element 50, 51 is disposed, but does not teach that the water delivery device extends downwardly from the bottom surface of the inner shell and is defined by an open upper end. Lai 007 teaches a self-watering planter comprising an outer shell 36 and an inner shell 30, the inner shell comprising a water delivery device 20, wherein the water delivery device extends downwardly from the bottom surface 31 of the inner shell and is defined by an open upper end and a substantially closed lower end that further includes a valve opening 35 onto which a valve member 22, 23 is disposed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water delivery device of Lai 658 by recessing it into the bottom surface of the inner shell as taught by Lai 007 in order to isolate the valve, obtain the desired form factor or ease manufacturing and maintenance.

    PNG
    media_image3.png
    460
    400
    media_image3.png
    Greyscale

Figure 2- Lai 007 Figure 6
Lai 658 does not teach that the valve element is disposed into the valve opening, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the engagement of the valve element and opening in order to provide the desired connection or ease manufacturing, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 14, Lai 658 , Lai 440, and Lai 007, together or also in view of Hsien teaches the invention as claimed as detailed above with respect to claim 13.  As taught, the water delivery device has a length that is shorter than a length of the pedestals such that a lower end of the water delivery device is spaced above the bottom surface of the outer shell when the inner shell is disposed within the interior of the outer shell, as it would have to in order to function.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lai US 6,363,658 (hereafter Lai 658) in view of Lai US 6,505,440 (hereafter Lai 440) as applied to claims 1 and 12 above respectively, or alternatively in view of Lai US 6,672,007 (hereafter Lai 007) and/or Hsien US 2003/0079403 and further in view of Wright US 2005/0252080.
Regarding claims 11 and 17, Lai 658 and Lai 440 or further in view of Lai 007 and/or Hsien teaches the invention as claimed as detailed above with respect to claims 1 and 12.  Lai 658 does not teach water retaining material disposed in the hollow area.  Wright teaches a self-watering planter which comprises an inner shell 710 disposed within the interior of an outer shell 736 such that a hollow area is formed between the outer surface of the inner shell and the inner surface of the outer shell for retaining water, with water retaining material 730 disposed in the hollow area.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow area of Lai 658 by filling it with water retaining material as taught by Wright in order to slow the flow of water, reduce evaporation or prevent sloshing in the tank.
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
Applicant’s argument drawn to the water delivery device formed unitary with the outer shell has been addressed in the 103 rejection section above. Furthermore making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Applicant’s argument drawn to the water delivery device as taught by Lai 007 not having an open upper end due to an added cover is not persuasive since the omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) and MPEP 2144.04. In this instance, Lai 007 includes a cover in order to keep soil and debris out of the water control chamber. Omitting the cover, the structure and function of Lai’s water control chamber is the same as applicant’s water delivery device as addressed in the 103 rejection section above.
Applicant’s remaining arguments are directed towards the overflow element of the previous Final Rejection. The current examiner agrees with the previous examiners applied references in that Lai 658’s air tube 11 would function as an overflow element in the same structure and function as applicant’s overflow element. As seen in figures 3, 5A, and 5B, the air tube 11 is not blocked by the float valve and would function as an overflow in case of malfunction by the float valve or an occurrence of overwatering through external means. The additional reference cited (Lai 440) in the 103 rejection section above provides additional support to the structure and function of said air tube 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached prior art not relied upon is directed towards the general state of nested pots with reservoirs, water delivery systems, and overflow systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642